Case 2:21-cv-00604-SB-MRW Document 1-10 Filed 01/22/21 Page 1 of 4 Page ID #:88




                   EXHIBIT G




                                                                  Exhibit G, Page 65
            Case 2:21-cv-00604-SB-MRW
                      Case 3:20-cv-07792-JCS
                                         Document
                                             Document
                                                  1-10 1-2
                                                        FiledFiled
                                                              01/22/21
                                                                   11/04/20
                                                                         PagePage
                                                                              2 of 1
                                                                                   4 ofPage
                                                                                        3   ID #:89


            1    KATHERINE V.A. SMITH, SBN 247866
                   ksmith@gibsondunn.com
            2    BRADLEY J. HAMBURGER, SBN 266916
                   bhamburger@gibsondunn.com
            3    MICHAEL HOLECEK, SBN 281034
                   mholecek@gibsondunn.com
            4    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            5    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            6    Facsimile: 213.229.7520
            7    MEGAN COONEY, SBN 295174
                   mcooney@gibsondunn.com
            8    GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
            9    Irvine, CA 92612-4412
                 Telephone: 949.451.3800
           10    Facsimile: 949.451.4220
           11    Attorneys for Defendants AMAZON.COM, INC. and
                 AMAZON LOGISTICS, INC.
           12

           13                                    UNITED STATES DISTRICT COURT

           14                                 NORTHERN DISTRICT OF CALIFORNIA

           15    RICKY DIAZ, EMANUEL ADAMSON,                       CASE NO.     3:20-cv-07792
                 JUAN MANUEL ALVAREZ, individually
           16    and on behalf of all others similarly situated,    DECLARATION OF ALEXA HAWRYSZ IN
                                                                    SUPPORT OF DEFENDANTS
           17                           Plaintiffs,                 AMAZON.COM, INC.’S AND AMAZON
                                                                    LOGISTICS, INC.’S NOTICE OF
           18           v.                                          REMOVAL OF CLASS ACTION
           19    AMAZON.COM, INC., a Delaware                       (Alameda County Superior Court Case No.
                 corporation with its principal place of business   RG20072092)
           20    in Washington, AMAZON LOGISTICS, INC.,
                 a Delaware corporation with its principal place    Action Filed: August 21, 2020
           21    of business in Washington, and DOES 1 to           Trial Date:   None Set
                 100, inclusive,
           22
                                        Defendants.
           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                      DECLARATION OF ALEXA HAWRYSZ IN SUPPORT OF DEFENDANTS’ NOTICE OF REMOVAL OF
                                           CLASS ACTION – CASE NO. 3:20-cv-07792
                                                                                   Exhibit G, Page 66
            Case 2:21-cv-00604-SB-MRW
                      Case 3:20-cv-07792-JCS
                                         Document
                                             Document
                                                  1-10 1-2
                                                        FiledFiled
                                                              01/22/21
                                                                   11/04/20
                                                                         PagePage
                                                                              3 of 2
                                                                                   4 ofPage
                                                                                        3   ID #:90


            1           I, Alexa Hawrysz, declare as follows:
            2           1.      I am currently employed by Amazon.com Services LLC as Head of Amazon Flex NA.
            3    In this role, I am responsible for, among other things, overseeing the Amazon Flex Program, including
            4    operations in California. I have been employed in this position since March 2020. In my position as
            5    Head of Amazon Flex NA, I have access to the business records and data discussed in this Declaration.
            6    Unless otherwise stated, the following facts are within my personal knowledge and, if called and sworn
            7    as a witness, I could and would testify competently to them.
            8           2.      Amazon.com, Inc. is a Delaware corporation with its principal place of business in
            9    Seattle, Washington. Amazon Logistics, Inc. is a Delaware corporation with its principal place of
           10    business in Seattle, Washington. The Washington headquarters are staffed by the corporate officers
           11    and executives of Amazon.com, Inc. and Amazon Logistics, Inc. (collectively, “Amazon”), who are
           12    responsible for overseeing Amazon’s activities.
           13           3.      Amazon contracts with independent contractors crowdsourced through a smartphone-
           14    application-based program known as Amazon Flex to provide local delivery services.               These
           15    independent contractors are known as Delivery Partners (“DPs”). The first delivery made through the
           16    Amazon Flex app in California occurred on October 2, 2016.
           17           4.      According to the records and information Plaintiffs provided to Amazon as part of their
           18    participation in the Amazon Flex Program, Plaintiffs Ricky Diaz, Emmanuel Adamson, and Juan
           19    Manuel Alvarez have current residential addresses in California and California-issued driver’s licenses.
           20           5.      Using information maintained by Amazon, I determined the following:
           21                   a.     At least 10,000 individuals had active contracts with Amazon through the
           22                          Amazon Flex Program to provide delivery services in California between
           23                          August 21, 2019 and August 21, 2020.
           24                   b.     During that time, it was Amazon’s practice to provide payments to DPs twice
           25                          per week for delivery services they provided.
           26                   c.     During the period August 21, 2019 through August 21, 2020, there were more
           27                          than an aggregate of 100,000 weekly periods.
           28

Gibson, Dunn &
Crutcher LLP
                     DECLARATION OF ALEXA HAWRYSZ IN SUPPORT OF DEFENDANTS’ NOTICE OF REMOVAL OF
                                          CLASS ACTION – CASE NO. 3:20-cv-07792
                                                                                  Exhibit G, Page 67
/;4=3769 09>58;<5 2/, $/$1&&%1"-&.("&$*-"+#-(")($%1$(')&)-
             Case 2:21-cv-00604-SB-MRW
                       Case 3:20-cv-07792-JCS
                                          Document
                                              Document
                                                   1-10 1-2
                                                         FiledFiled
                                                               01/22/21
                                                                    11/04/20
                                                                          PagePage
                                                                               4 of 3
                                                                                    4 ofPage
                                                                                         3   ID #:91
                   !
              2!                  f/!     Cv!ngcuv!5-111!FRu!dgecog!kpgnkikdng!vq!rgthqto!fgnkxgt{!ugtxkegu!vjtqwij!vjg!
              3!                          Coc|qp!Hngz!Rtqitco!dgvyggp!Cwiwuv!32-!312;!cpf!Cwiwuv!32-!3131/!!
              4!                          !
              5!   !       K!fgenctg!wpfgt!rgpcnv{!qh!rgtlwt{!rwtuwcpv!vq!vjg!ncyu!qh!vjg!Wpkvgf!Uvcvgu!qh!Cogtkec!cpf!vjg!
              6!   Uvcvg!qh!Ecnkhqtpkc!vjcv!vjg!hqtgiqkpi!ku!vtwg!cpf!eqttgev/!!
              7!   !                      Ugcvvng
                           Gzgewvgf!cv!aaaaaaaaaaa-!Y                      3pf
                                                      cujkpivqp!qp!vjku!aaaa aa!fc{!qh!November-!3131/!
              8!

              9!                                                  !     !                                            !
                                                                                      Cngzc!Jcyt{u|!
              ;!
                                                                  !
            21!    !
            22!

            23!

            24!

            25!

            26!

            27!

            28!

            29!

            2;!

            31!

            32!

            33!

            34!

            35!

            36!

            37!

            38!

            39!

 Ikduqp-!Fwpp!'!   !                                                    3!
 Etwvejgt!NNR!
                       FGENCTCVKQP!QH!CNGZC!JCYT[U\!KP!UWRRQTV!QH!FGHGPFCPVU(!PQVKEG!QH!TGOQXCN!QH!ENCUU!
                                                 CEVKQP!!ECUG!PQ/!3:20-cv-07792
                                                                                        Exhibit G, Page 68
